


110 HR 6039 IH: To amend the Immigration and Nationality Act to authorize

U.S. House of Representatives
2008-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6039
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2008
			Ms. Zoe Lofgren of
			 California (for herself, Mr.
			 Cannon, Mr. Conyers,
			 Mr. Carter,
			 Mr. George Miller of California,
			 Mr. Shadegg,
			 Mr. Honda,
			 Mr. Tom Davis of Virginia,
			 Ms. Eshoo,
			 Mr. Gilchrest,
			 Mr. Kennedy,
			 Mr. Reichert,
			 Mr. Capuano,
			 Mrs. Maloney of New York,
			 Mr. Crowley,
			 Mrs. Tauscher,
			 Mr. Smith of Washington,
			 Mr. McDermott,
			 Ms. Loretta Sanchez of California, and
			 Ms. Linda T. Sánchez of California)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to authorize
		  certain aliens who have earned a master’s or higher degree from a United States
		  institution of higher education in a field of science, technology, engineering,
		  or mathematics to be admitted for permanent residence.
	
	
		1.United States educated
			 immigrants
			(a)Aliens not
			 subject to direct numerical limitationsSection 201(b)(1) of the
			 Immigration and Nationality Act (8 U.S.C. 1151(b)(1)) is amended by adding at
			 the end the following:
				
					(F)Aliens who have
				earned a master’s or higher degree from a United States institution of higher
				education (as defined in section 101(a) of the Higher Education Act of 1965 (20
				U.S.C. 1001(a))) in a field of science, technology, engineering, or mathematics
				and who have an offer of employment from a United States employer in a field
				related to such
				degree.
					.
			(b)Procedure for
			 granting immigrant statusSection 204(a)(1)(F) of the Immigration
			 and Nationality Act (8 U.S.C. 1154(a)(1)(F)) is amended—
				(1)by
			 striking or after 203(b)(2);
				(2)by inserting
			 , or 201(b)(1)(F) after 203(b)(3); and
				(3)by striking
			 Attorney General and inserting Secretary of Homeland
			 Security.
				
